DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5-6, 16 & 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8-11 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. (US 2017/0131551 A1, from IDS).
	Regarding claim 1, Robbins discloses a diffractive waveguide element for a personal display device, the element comprising: a display waveguide extending in a waveguide plane (Fig. 9A: 106 – bulk-substrate), an in-coupling diffractive optical element arranged onto or into the display waveguide for diffractively coupling light rays into the display waveguide, the coupled light rays propagating in the display waveguide with a propagation hop length (Fig. 9A: 112a & 112b – input-coupler), and an out-coupling diffractive optical element arranged onto or into the display waveguide for coupling the diffractively coupled light rays out of the display waveguide (Fig. 9A: 116a & 116b – output-coupler), a ray multiplier element upstream of the out-coupling diffractive optical element, the ray multiplier element being capable of splitting a light ray incoming to the in-coupling diffractive optical element into a plurality of parallel rays spatially displaced in the waveguide plane in at least one dimension thereof, and the density of the plurality of parallel rays in the direction of propagation of the incoming light being higher than said hop length (Fig. 9A: 114a & 114b – intermediate-component) (see Fig. 3, illustrating ray multiplying & density).  
	Regarding claim 3, Robbins discloses the ray multiplier element is positioned downstream of the in-coupling diffractive optical element (see Figs. 3 & 9A).  
	Regarding claim 4, Robbins discloses the ray multiplier element is adapted to multiply an incoming ray into at least two displaced beams within said hop length (see Fig. 3: at each point S, a beam is split into two beams).  
	Regarding claim 8, Robbins discloses the ray multiplier element comprises at least one diffractive grating adapted to carry out or facilitate said splitting of the incoming light ray (Fig. 9A & para [0095]: 114a & 114b – DOEs).
	Regarding claim 9, Robbins discloses the ray multiplier element is a zone in said display waveguide having two diffractive gratings arranged on opposite surfaces of the display waveguide and on the propagating path of the light diffracted into the waveguide by said in-coupling diffractive optical element (see Fig. 9A).  
	Regarding claim 10, Robbins discloses the ray multiplier element is adapted to split each ray incoming to the in-coupling diffractive optical element into a plurality of parallel rays in two dimensions (see Fig. 3).  
	Regarding claim 11, Robbins discloses the ray multiplier element is configured to split the light ray only above a predefined angle of incidence of the incoming ray (para [0028]: light propagates via total internal reflection) (it would be understood by an ordinarily skilled artisan that only rays incident at an angle above the critical angle will undergo total internal reflection).  
	Regarding claim 17, Robbins discloses the ray multiplier element is adapted to multiply an incoming ray into at least two displaced beams within said hop length (see Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. in view of Schultz et al. (US 2017/0075119 A1).
Robbins and Schultz disclose HUDs. Therefore, they are analogous art.
Regarding claim 7, Robbins neither teaches nor suggests the ray multiplier element comprises a plurality of mirror elements adapted to carry out or facilitate said splitting of the incoming light ray.
However, Schultz discloses a diffractive waveguide display in which a ray multiplier element comprises a plurality of mirror elements adapted to carry out or facilitate said splitting of the incoming light ray (Figs. 5A-B: 32 – reflector array). Among the benefits of this configuration includes simplifying the structure of the display and allowing the reflectivity of the mirror elements to be tailored to achieve a desired energy distribution (paras [0050]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive waveguide display of Robbins such that the ray multiplier element comprises a plurality of mirror elements adapted to carry out or facilitate said splitting of the incoming light ray, as taught by Schultz, in order to simplify its structure and allow the reflectivity of the mirror elements to be tailored to achieve a desired energy distribution.
	Regarding claim 12, Robbins neither teaches nor suggests the ray multiplier element is configured to provide at least two different multiplication factors for at least two different angles of incidence of the incoming rays, respectively. 
	However, Schultz discloses a diffractive waveguide display including a ray multiplier element (Figs. 5A-B: 32 – reflector array) configured to provide at least two different multiplication factors for at least two different angles of incidence of the incoming rays, respectively (see Fig. 5B: factor of 2 for normal incidence angles, vs. a factor of 1 for other incidence angles). Among the benefits of this configuration includes achieving a desired energy distribution (paras [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive waveguide display of Robbins such that the ray multiplier element is configured to provide at least two different multiplication factors for at least two different angles of incidence of the incoming rays, respectively, as taught by Schultz, in order to achieve a desired energy distribution.
Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. in view of DeJong et al. (US 2009/0015929 A1).
	Robbins and DeJong disclose head-up displays. Therefore, they are analogous art.
	Regarding claim 13, Robbins discloses a diffractive waveguide display comprising: a diffractive waveguide element according to claim 1 (see above rejection of claim 1), and an image projector adapted to project a plurality of rays onto said in-coupling diffractive optical element (Fig. 2: 204 – display engine), the rays being spatially multiplied in said ray multiplier element (see Fig. 3).  
	Robbins neither teaches nor suggests the rays are laser rays.
	However, DeJong discloses a display using a plurality of laser rays (Fig. 1E: 144 – lasers). Among the benefits of this modification includes achieving a high quality scanned-beam laser display.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive waveguide display of Robbins such that the rays are laser rays, as taught by DeJong, in order to achieve a high quality scanned-beam laser display.
	Regarding claim 14, Robbins and DeJong disclose the image projector is a laser projector (DeJong Fig. 1E & para [0038]).  
	Regarding claim 15, Robbins and DeJong disclose the laser projector comprises a microelectromechanical mirror (DeJong Fig. 1E: 142 – MEMS scanning mirror) for providing said plurality of rays at different angles onto said in-coupling diffractive optical element (see DeJong Fig. 1E).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872